19-23013-rdd        Doc 90    Filed 01/15/20 Entered 01/15/20 19:55:38        Main Document
                                           Pg 1 of 3



MCGRAIL & BENSINGER LLP
888-C 8th Avenue #107
New York, New York 10019
(201) 931-6910
Ilana Volkov, Esq.
ivolkov@mcgrailbensinger.com
Attorneys for Mr. Raphael Barouch Elkaim,
Mr. Binyomin Schonberg and Mr. Binyomin Halpern,
individually and as the managing members/authorized
agents of the limited liability companies identified on Exhibit A hereto

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK


 In re:                                                    Chapter 11

 53 STANHOPE LLC, et al.,                                  Case No. 19-23013 (RDD)
                                                           (Jointly Administered)
                         Debtors.
                                                          WITHDRAWAL OF
                                                          APPEARANCE OF ILANA
                                                          VOLKOV, ESQ.

TO:       Clerk, United States Bankruptcy Court

          PLEASE TAKE NOTICE that the undersigned hereby withdraws her appearance as

counsel for Mr. Raphael Barouch Elkaim, Mr. Binyomin Schonberg and Mr. Binyomin Halpern,

individually and as the managing members/authorized agents of the limited liability companies

identified on Exhibit A.

DATED:           January 15, 2020            MCGRAIL & BENSINGER LLP
                                             Attorneys for Mr. Raphael Barouch Elkaim, Mr.
                                             Binyomin Schonberg and Mr. Binyomin Halpern,
                                             individually    and      as      the     managing
                                             members/authorized agents of the limited liability
                                             companies identified on Exhibit A hereto



                                                     By: __________________________
                                                            Ilana Volkov
19-23013-rdd   Doc 90   Filed 01/15/20 Entered 01/15/20 19:55:38   Main Document
                                     Pg 2 of 3



                                       EXHIBIT A


Bergen Operations LLC
Bushwick Operations LLC
1285 Bushwick Operations LLC
Kingston Operations LLC
Jefferson Operations LLC
369 Gates Operations LLC
853 Lexington Operations LLC
945 Park Place Operations LLC
1078 Dekalb Operations LLC
618 Lafayette Operations LLC
74 Van Buren Operations LLC
325 Franklin Operations LLC
348 St. Nicholas Operations LLC
760 Willoughby Operations LLC
Slope Equities Operations LLC
454 Central Avenue Operations LLC
855 Dekalb Avenue Operations LLC
Willoughby Estates Operations LLC
73 Empire Development Operations LLC
980 Atlantic Holdings Operations LLC
720 Livonia Operations LLC
8 Maple Avenue Operations LLC
1301 Putman Operations LLC
19-23013-rdd      Doc 90    Filed 01/15/20 Entered 01/15/20 19:55:38           Main Document
                                         Pg 3 of 3



                                CERTIFICATE OF SERVICE

This is to certify that on this 16th day of January, 2020, the foregoing Withdrawal of Appearance
was served on all counsel of record by electronic filing.

                                                    MCGRAIL & BENSINGER LLP


                                                    By: __________________________
                                                    Pearl Shah, Esq.
                                                    888-C 8th Avenue #107
                                                    New York, New York 10019
                                                    Tel: (908) 801-6056




                                                3
